Branch, Judge.
Following a bench trial, the trial court awarded Melissa Cooper damages on her claims of breach of promise to marry, fraud, and attorney fees. Without having moved for a directed verdict in the trial court, which limits his possible recourse to a new trial, 1 Christopher Ned Kelley raises five enumerations of error, including that a promise to marry is not enforceable when the parties are in a meretricious relationship. We find no error and affirm.
Construed in favor of the judgment, the evidence produced at trial shows that Kelley and Cooper had been living together since at *146least 2000 and had one child together, when, on December 23, 2004, Kelley proposed marriage to Cooper and gave her a ring valued at approximately $10,000. Cooper accepted the proposal. The couple continued to live together thereafter and moved to a new home. Cooper also left her job at Kelley’s request in order to stay home and raise the children.2 Although the couple was never formally married, Kelley often held out the couple as husband and wife.
The evidence also shows that after the proposal, Cooper discovered that Kelley had been in a two-year relationship with another woman that extended in time from before the proposal to afterward. After Cooper confronted Kelley, she agreed to stay with him because of his pledges not to see the other woman again and his promises thereafter to marry Cooper. In April 2011, when confronted about a relationship with another woman, Kelley told Cooper that he wanted to be with this woman and that Cooper and the children should move out. Cooper was “devastated” by this development.
Cooper filed suit and later amended the action to assert claims to establish paternity and to obtain child support, as well as to assert claims for an implied or constructive trust on certain assets, breach of contract to marry, unjust enrichment, fraud, and attorney fees. During the litigation, the parties resolved all issues concerning paternity, custody, visitation and support. The trial court held a bench trial on the remaining claims. Following the trial, the court entered an order in which it found in favor of Cooper on her claims of breach of promise to marry, fraud, and attorney fees. The court awarded damages on the claims of breach of promise to marry and fraud in the amount of $43,500 and awarded attorney fees of $6,500.
1. Kelley contends the trial court erred because the promise to marry was part of a meretricious relationship and therefore not enforceable.
“ ‘Breach of promise to marry is a common law contract action.’ ” Phillips v. Blankenship, 251 Ga. App. 235, 236 (1) (554 SE2d 231) (2001), quoting Thorpe v. Collins, 245 Ga. 77, 78 (1) (263 SE2d 115) (1980). The meretricious relationship defense to a contract claim is derived from OCGA § 13-8-1 and its precursors. Abrams v. Massell, 262 Ga. App. 761, 766 (5) (586 SE2d 435) (2003); Rehak v. Mathis, 239 Ga. 541, 543 (238 SE2d 81) (1977) (citing Code Ann. § 20-501). OCGA § 13-8-1 provides: “Acontract to do an immoral or illegal thing is void. If the contract is severable, however, the part of the contract which is legal will not be invalidated by the part of the contract which is illegal.” The Supreme Court of Georgia has held that parties who *147are unmarried and live together in a sexual relationship are in a meretricious relationship. Rehak, 239 Ga. at 542. See also Abrams, 262 Ga. App. at 766-767 (5) {Rehak is still binding precedent).
A review of the case law, however, shows that the meretricious relationship defense typically is asserted as a defense to a claim of breach of a financial agreement or arrangement between two parties when the agreement is seen as being in exchange for one party’s agreement to cohabit with the other party and provide sexual relations.3 But OCGA § 13-8-1 “ ‘has been held inapplicable where the object of the contract is not illegal or against public policy, but where the illegality or immorality is only collateral or remotely connected to the contract.’ ” (Citation and punctuation omitted; emphasis in original.) Phillips, 251 Ga. App. at 237, quoting Liles, 176 Ga. App. at 66 (2).
In this case, Kelley asserts the defense against Cooper’s claim of breach of promise to marry. However, the object of such a promise is not illegal or against public policy. In Georgia, the legislature has specifically announced that “[m]arriage is encouraged by the law.” OCGA § 19-3-6. Kelley has not cited any cases, nor has our research uncovered one, where the meretricious relationship defense was asserted or upheld in response to a claim of breach of a promise to marry. We therefore conclude that the fact that the parties were living together both before and after the marriage proposal is only collateral to the promise to marry. The meretricious relationship defense is therefore inapplicable, and the promise to marry is enforceable. Cf. Thorpe, 245 Ga. at 81 (the obligation recognized by statute that the father of an illegitimate child is bound for its maintenance and education supports an agreement between the biological parents to provide for future support for the child, and “acts of cohabitation between the father and mother, which are not part of the consideration for the contract, do not render the.contract void”) (citations and punctuation omitted). Accordingly, Kelley is not entitled to a new trial on this ground.
*1482. Kelley’s argument that Cooper cannot recover in tort that which is not recoverable in contract is made moot by our decision in Division 1.
3. Kelley contends that Cooper cannot recover in fraud because the alleged fraudulent statements were only promises as to future acts.
In the appellate review of a bench trial, this Court will not set aside the trial court’s factual findings unless they are clearly erroneous, and this Court properly gives due deference to the opportunity of the trial court to judge the credibility of the witnesses. The standard by which findings of fact are reviewed is the “any evidence” rule, under which a finding by the trial court supported by any evidence must be upheld.
Singh v. Hammond, 292 Ga. 579, 581 (2) (740 SE2d 126) (2013) (citation and punctuation omitted). Because there is some evidence supporting the trial court’s finding of fraud, we cannot say the court’s decision was clearly erroneous.
It is true that “[a] claim of fraud cannot be predicated on statements which are promissory in their nature as to future acts.” See generally Beard v. McDowell, 174 Ga. App. 793, 794 (2) (331 SE2d 104) (1985) (citation omitted). But “an exception to this rule exists where a promise as to future events is made with a present intent not to perform or where the promisor knows that the future event will not take place.” (Citation omitted.) JTHTax, Inc. v. Flowers, 302 Ga. App. 719, 725 (2) (691 SE2d 637) (2010). Also, “[f]raud may be proved by slight circumstances, and whether a misrepresentation is fraudulent and intended to deceive is generally a jury question.” (Citations and punctuation omitted.) Id.
Here, some evidence was presented to show that at the time he proposed, Kelley did not intend to marry Cooper. First, at the very time that he gave her a $10,000 ring and proposed marriage, he was having an affair with another woman that began before his proposal to marry and continued after Cooper accepted the proposal. He certainly equivocated frequently about his actions and his intent at the time. When asked whether he had seen another woman within three months prior to the proposal, Kelley testified, “It’s possible.” He gave the same answer when asked if he saw the same woman within three months after the proposal. He also testified “We never had very many discussions around marriage. I personally never initiated any conversations around marriage” and “I never initiated the concept of marriage with her, outside of giving her that ring.” Kelley’s testimony *149about the proposal itself was that although he gave Cooper the ring, “I never said the words will you marry me to her.” When asked if he gave Cooper a card that started with “What is a wife?”, Kelley responded, “Throughout our ten-year relationship, there will be very emotional times and you will do things that doesn’t necessarily represent, you know, the actuality of life.” When construed in favor of the verdict, this testimony, when juxtaposed with Cooper’s testimony about the proposal and her acceptance, can be construed as an admission that Kelley never intended to marry Cooper. Finally, the fact that after Cooper discovered the affair that circumscribed the proposal Kelley promised not to do it again is not relevant to Kelley’s intent on the day he proposed and Cooper accepted. For these reasons, the trial court’s decision was not clearly erroneous and Kelley is not entitled to a new trial based on this argument.
4. Kelley contends that the damage award for fraud was erroneous for three reasons: (1) it was made by a judge rather than a jury; (2) OCGA § 51-12-6 was inapplicable because the measure of damages in a fraud action is the actual loss sustained as a result of the fraud; and (3) because Cooper failed to present evidence of any “actual loss suffered as a result of Mr. Kelley’s purported claim.”4
(a) With regard to the first argument, “ ‘a party may waive a right to jury trial by his or her actions, [including] by appearing at the hearing and allowing the bench trial to proceed without objection.’ ” Cole v. ACR/Atlanta Car Remarketing, 295 Ga. App. 510, 512 (672 SE2d 420) (2008), quoting Fine v. Fine, 281 Ga. 850, 851 (2) (642 SE2d 698) (2007). Kelley did not object to a bench trial and therefore has no basis to claim error as a result of not having a jury trial.
(b) In her opening statement, Cooper argued to the trial court that where there are no special damages alleged or shown, “and the injury is confined to the peace, happiness and feelings of the plaintiff, no measure of damages can be prescribed save the enlightened consciences of impartial jurors.” This language tracks the language of OCGA § 51-12-6.5 Nevertheless, the trial court did not state that it *150awarded damages pursuant to OCGA § 51-12-6. The court simply stated that it was awarding “damages for breach of promise to marry and fraud.” Thus, Kelley cannot show error based on this argument.
(c) Finally, Kelley’s argument that Cooper failed to show “actual damages” on her claim of fraud is controlled adversely by the well-established relevant law of damages:
In order to recover for fraud, a plaintiff must prove that actual damages, not simply nominal damages, flowed from the fraud alleged. The expression “actual damages” is not necessarily limited to pecuniary loss, or loss of ability to earn money. General damages are those which the law presumes to flow from any tortious act, and they may be awarded on a fraud claim. Wounding a man’s feelings is as much actual damage as breaking his limbs. Injury to reputation is a personal injury, and personal injury damages can be recovered in a fraud action.
(Citations and punctuation omitted; emphasis in original.) Zieve v. Hairston, 266 Ga. App. 753, 759 (2) (c) (598 SE2d 25) (2004). Here, Cooper testified that she was devastated by Kelley’s fraud and breach of promise to marry and that she quit her job to raise the couple’s children in reliance on the promise. Thus, some evidence supported the judgment and award of the trial court.
5. Finally, Kelley contends the trial court erred by awarding attorney fees under OCGA § 13-6-11. But that Code section authorizes an award where the defendant acted in bad faith in the underlying transaction — here, in connection with the promise to marry. Fletcher v. C. W. Matthews Contracting Co., 322 Ga. App. 751 (1) (d) (746 SE2d 230) (2013). And bad faith “may be found in defendant’s carrying out the provisions of the contract, that is, in how defendant acted in his dealing with the plaintiff.” (Citation and punctuation omitted.) Id. Some evidence was presented to show that Kelley acted in bad faith in connection with the promise to marry given that he was involved in another relationship at the time. We find no grounds for a new trial.

Judgment affirmed.


Barnes, P. J., Andrews, P. J., and Miller, J., concur. Ray, J., concurs in judgment only. Phipps, C. J., and Ellington, P. J., concur in part and dissent in part.


 Aparty that fails to move for a directed verdict is “barred from contending on appeal that they are entitled to a directed verdict in their favor,” but an appellate court may still “review the sufficiency of the evidence under the ‘any evidence’ standard of review” to determine if that party is entitled to a new trial. (Footnote omitted.) Aldworth Co. v. England, 281 Ga. 197, 201 (2) (637 SE2d 198) (2006).
Eagle Jets, LLC v. Atlanta Jet, Inc., 321 Ga. App. 386, 391 (1) (740 SE2d 439) (2013).


 Cooper had another child from a relationship that preceded her relationship with Kelley.


 See, e.g., Phillips, 251 Ga. App. at 235-237 (2) (issue of fact as to whether claim of unjust enrichment in certain financial transactions arose out of meretricious relationship); Long v. Marino, 212 Ga. App. 113, 114 (2) (a) (441 SE2d 475) (1994) (claim that defendant had “an implied duty to provide financial support in return for [the plaintiff’s] agreement to live with [defendant] and maintain sexual relations” barred as a meretricious relationship); Samples v. Monroe, 183 Ga. App. 187 (358 SE2d 273) (1987) (claims of breach of contract and unjust enrichment regarding shared living expenses barred by OCGA § 13-8-1 because of a meretricious relationship); Liles v. Still, 176 Ga. App. 65, 66 (2) (335 SE2d 168) (1985) (issue for jury as to whether agreement to share living expenses arose out of meretricious relationship); Wellmaker v. Roberts, 213 Ga. 740, 741 (101 SE2d 712) (1958) (because agreement between woman and defendant to engage in illicit sexual relations formed a part of the contract to share certain expenses, the agreement was void).


 The dissent raises an argument that the appellant did not raise, namely that because Cooper raised a claim for unjust enrichment (and raised and abandoned a claim for an implied/constructive trust), she was not authorized to seek damages for injury to her peace, happiness, and feelings under OCGA § 51-12-6. Accordingly, the argument asserted by the dissent is not properly before this court. “Our review is limited to those matters enumerated and argued by an appellant.” Peripety Group v. Smith, 237 Ga. App. 158, 162 (3) (514 SE2d 262) (1999) (dissent’s argument which was not raised by the appellant was not properly before the court).


 OCGA § 51-12-6 provides, in full:
In a tort action in which the entire injury is to the peace, happiness, or feelings of the plaintiff, no measure of damages can be prescribed except the *150enlightened consciences of impartial jurors. In such an action, punitive damages under Code Section 51-12-5 or Code Section 51-12-5.1 shall not be awarded.